                                                                                                FILED
                                                                                       2019 May-22 PM 01:22
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION


FRED WHITE,                               )
                                          )
               Plaintiff                  )
                                          )
       vs.                                )      Case No. 5:17-cv-01170-HNJ
                                          )
NATIONAL FIRE & MARINE                    )
INSURANCE,                                )
                                          )
               Defendant                  )

             MEMORANDUM OPINION AND ORDER TO REMAND

       This action for breach of an insurance contract proceeds before the court sua

sponte to assess the basis for subject matter jurisdiction. Because the amount in

controversy in this case falls far below the threshold to warrant the exercise of diversity

subject matter jurisdiction, the court ORDERS the Clerk of Court to REMAND this

case to state court.

                                       BACKGROUND

       Plaintiff Fred White commenced this action by filing a complaint in the Morgan

County Circuit Court. (Doc. 1-1 at 3-5). The complaint alleges a single breach of

contract claim, and further declares that White “suffered the loss of his trailer” and “lost

the use of his trailer and the income he would have made had he had a trailer.” (Doc.

1-1 at 3). Plaintiff demands “compensatory and punitive damages, in a sum the Court

and jury deem just . . . .” (Doc. 1-1 at 4). As indicated, White did not request a specific
sum of damages in his complaint. Essentially, White sued the Defendant, National

Fire & Marine Insurance, for refusing to pay on an insurance policy covering a

conversion trailer, which sustained severe damage while deployed on a farm to haul

wheat.

         While the case was pending in state court, National Fire served requests for

admissions pursuant to Alabama Rule of Civil Procedure 36. The requests sought

admissions to the following assertions:

         1.      That the Plaintiff seeks damages in this action in excess of $75,000,
                 exclusive of costs and interest.

         2.      That the amount in controversy in this action exceeds $75,000,
                 exclusive of costs and interest.

         3.      That Plaintiff will request and demand damages in excess of
                 $75,000 in this action.

         4.      That Plaintiff intends to request a fact-finder in this case to return a
                 verdict in excess of $75,000, exclusive of costs and interests.

(Doc. 1-1 at 39). White did not respond to National Fire’s requests for admission.

         Shortly after White’s failure to answer the requests for admission, National Fire

removed this action to federal court. In its Notice of Removal, National Fire invokes

the diversity subject matter jurisdiction of this court pursuant to 28 U.S.C. § 1332.1

The Notice asserts White domiciles in Alabama and identifies National Fire’s place of


1
  Title 28 U.S.C. § 1332 reads in relevant part, “[t]he district courts shall have original jurisdiction of all
civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of interest
and costs, and is between . . . citizens of different States; . . . .” 28 U.S.C. § 1332(a)(1).
                                                      2
incorporation and principal place of business as Nebraska.2 National Fire contended

the action satisfied the $75,000 amount-in-controversy requirement because White

failed to respond to the requests for admission that his damages exceeded the

jurisdictional floor, thus deeming the requests admitted.

        After the parties submitted summary judgment briefs and materials – although

White only submitted an eight-page response – the court discerned for the first time

that White only paid approximately $19,000 for the trailer at issue in the dispute, and he

only insured it for $19,000. Therefore, the court issued an Order to Show Cause

questioning the exercise of diversity subject matter jurisdiction over this action.

National Fire responded with arguments centered on White’s failure to respond to the

requests for admission, while White did not respond.

                                                ANALYSIS

        The foregoing background readily establishes the necessity for remand of this

case to state court: the evidence in this case conclusively establishes that the amount in

controversy in this action constitutes no more than approximately $19,000, far less than

the jurisdiction threshold of $75,000. For this reason, the court will remand this action

to state court.

        “‛Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute.’” Dudley v. Eli Lilly & Co., 778 F.3d 909, 911


2
  As a result, there exists complete diversity between the parties because they are citizens of different
states.
                                                    3
(11th Cir. 2014) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994)). As a result, federal courts possess “an independent obligation to determine

whether subject-matter jurisdiction exists, even in the absence of a challenge from any

party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).

       National Fire invokes diversity jurisdiction as the basis for the court’s exercise of

subject matter jurisdiction. As reflected previously in describing diversity jurisdiction,

28 U.S.C. § 1332 provides that “district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between . . . citizens of different States . . . .” 28 U.S.C.

§ 1332(a)(1). Title 28 U.S.C. § 1441 allows defendants to remove actions from state

court that portray a basis for original jurisdiction in federal district courts.

       In actions removed by a defendant pursuant to purported diversity jurisdiction,

the court shall deem the “sum demanded in good faith in the initial pleading [as] the

amount in controversy.” 28 U.S.C. § 1446(c)(2). As reflected previously, White did

not request a sum certain in his complaint. Where a complaint is silent on the amount

of damages sought, a defendant’s notice of removal may assert the amount in

controversy if the complaint seeks nonmonetary relief; if a state prohibits specific

damage requests in initial pleadings; or if a state “permits recovery of damages in excess

of the amount demanded.” Id. at § 1446(c)(2)(A)(i) & (ii). White’s circumstances


                                              4
correspond to the latter specification, as he may recover a money judgment on his

breach-of-contract claim in excess of the unspecified amount sought in his complaint.

       In actions removed from state court, the “defendant’s amount-in-controversy

allegation should be accepted when not contested by the plaintiff or questioned by the

court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553 (2014).

When a plaintiff or a court challenges the defendant’s amount-in-controversy

allegation, however, proper jurisdiction persists “‘if the district court finds, by the

preponderance of the evidence, that the amount in controversy exceeds’ the

jurisdictional threshold.” Id. at 553-54 (quoting 28 U.S.C. § 1446(c)(2)(B)). “Both

sides” may “submit proof” concerning the amount in controversy, and the district court

must decide, “by a preponderance of the evidence, whether the amount-in-controversy

requirement has been satisfied.” Id. at 554.

       In assessing the basis for diversity jurisdiction, “‘the district court must make

findings of jurisdictional fact to which the preponderance standard applies.’” Id.

(quoting H.R. Rep. No. 112–10, p. 16 (2011)). The preponderance of the evidence

standard does not require a removing defendant “to prove the amount in controversy

beyond all doubt or to banish all uncertainty about it.” Pretka v. Kolter City Plaza II, Inc.,

608 F.3d 744, 754 (11th Cir. 2010); see also Dart, 135 S. Ct. at 554 (“‘[D]efendants do not

need to prove to a legal certainty that the amount in controversy requirement has been

met.’”) (quoting H.R. Rep. No. 112–10, p. 16 (2011)). “What counts is the amount in
                                              5
controversy at the time of removal.” S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d

1312, 1315 (11th Cir. 2014).

         In conducting its analysis, the district court may make “reasonable deductions,

reasonable inferences, or other reasonable extrapolations” and may use “judicial

experience and common sense in determining whether the case stated in a complaint

meets federal jurisdictional requirements.” Pretka, 608 F.3d at 754. “[E]stimating the

amount in controversy is not nuclear science,” and “the undertaking is not to be

defeated by unrealistic assumptions that run counter to common sense.” S. Fla.

Wellness, 745 F.3d at 1317. In the same vein, gamesmanship in pleading can neither

create nor defeat a court’s jurisdiction. Goodwin v. Reynolds, 757 F.3d 1216 (11th Cir.

2014).

         As foreshadowed earlier, the action at bar unequivocally does not advance an

amount in controversy close to the $75,000 jurisdictional threshold. In the parties’

submissions regarding Defendant’s summary judgment motion, the court discerned

that the trailer at issue cost Plaintiff $19,000, which is far less than the $75,000

jurisdictional floor. Moreover, the policy establishes that White insured the trailer at a

value of $19,000. (Doc. 17-3 at 14).

         To be sure, White claims lost income due to the loss of his trailer, which

conceivably could merit damages greater than $75,000. However, this action involves

a single claim – breach of an insurance contract – that does not afford White

compensatory and punitive damages. See United Servs. Auto. Ass’n v. Wade, 544 So. 2d
                                            6
906, 913 (Ala. 1989) (The “‛law in this state does not permit recovery for personal

injury, inconvenience, annoyance, or mental anguish and suffering in an action for

breach of a contract of insurance.’ . . . In a legitimate contract dispute over insurance

coverage where there is no wrongful conduct by the insurer, mental anguish damages

would not be recoverable.”) (citations omitted); Liberty Nat. Life Ins. Co. v. Stringfellow, 92

So. 2d 924, 926 (Ala. Ct. App. 1956) (“The general rule as to damages for breach of a

contract is that only those damages are recoverable which are the natural and probable

result of the breach of the contract, and could be reasonably contemplated by the

parties as a probable result of the breach. . . . It is further a basic principal of law

governing the liability of an insurer that such liability is to be determined by the

provisions of the insurance contract.”) (citation omitted). Furthermore, “profits are

too remote and cannot be recovered when they are not the immediate fruits of the

principal contract, but are dependent on collateral engagements not brought to the

notice of the contracting parties. In addition, . . . compensatory damages for lost profits

are not allowed if they are too speculative.” Garrett v. Sun Plaza Dev. Co., 580 So. 2d

1317, 1320 (Ala. 1991) (citations omitted).3

       Most importantly, the parties’ insurance contract forecloses White’s recovery of

lost income, as it provides the following coverage limitations on White’s trailer:



3
  “It is well established that when a federal court considers a case that arises under its diversity
jurisdiction, the court is to apply state substantive law and federal procedural law.” Royalty Network,
Inc. v. Harris, 756 F.3d 1351, 1357 (11th Cir. 2014) (citing Hanna v. Plumer, 380 U.S. 460, 465 (1965)).
                                                     7
       C. – Limit of Insurance
       1.   The most we will pay for “loss” in any one “accident” is the lesser
            of:
            a.    The limit of liability shown in the schedule of this
                  endorsement for the involved “auto”, or
            b.    The actual cash value of the damaged or stolen “auto” as of
                  the time of the “loss”, or
            c.    The cost of repairing or replacing the damaged or stolen
                  “auto” with another of like kind or quality,

              less the applicable deductible.

(Doc. 17-3 at 33). The limit of liability for White’s trailer reflects a $19,000 value (Doc.

17-3 at 14), so the most White can obtain under the policy is that amount.

       At best, the policy covers White’s purported lost income in a provision

concerning “loss of use expenses” for “hired auto liability.” (Id. at 26). However,

“hired auto liability” refers to damages inflicted upon a rental vehicle, (id.), which do not

apply to White’s insurance claim because he avers compensable damage to his own

trailer. Moreover, even if the loss-of-use-expenses provision covers White’s trailer, the

policy caps such coverage at $600. (Id. at 26). Therefore, National Fire has not

established by the preponderance of the evidence that this action satisfies § 1332’s

amount-in-controversy requirement.

       The only evidence National Fire proffers in opposition to remand constitutes the

deemed admission resulting from White’s failure to respond to the requests for

admission. Failing to respond to a request for admission renders the matter admitted




                                             8
conclusively, see Fed. R. Civ. P. 36(a)(3) & (b), subject to the court’s discretion as

described infra.

       As an initial matter, there exists no need to linger on the issue whether the failure

to respond to requests for admissions constitutes an “other paper” warranting removal

pursuant to 28 U.S.C. § 1446(b)(3). 4 The principle case cited for National Fire’s

proposition that a failure to respond constitutes an “other paper” -- Sierminski v.

Transouth Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000) – clearly holds that the defendant

therein established the amount-in-controversy in reliance upon concrete evidence

evincing damage calculations in excess of the jurisdictional minimum, buttressed by the

plaintiff’s failure to “deny the damages exceeded the jurisdictional amount when given

the opportunity.” Id. at 949. As reflected, Sierminski does not authorize reliance upon

deemed admissions alone in determining the amount in controversy. Furthermore, the

case the court relied upon in the Order to Show Cause for the assertion that mere

silence does not establish the amount in controversy -- Williams v. Best Buy Co., 269 F.3d

1316 (11th Cir. 2001) – adopts Sierminski’s methodology for reviewing notices of

removal, yet it does not mention authorization of deemed admissions as “other paper.”

       In any event, the question remains whether White’s deemed admission sustains

National Fire’s burden to preponderantly demonstrate that the amount in controversy


4
  A defendant may remove an action “within 30 days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first be
ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3) (emphasis
added).
                                                    9
exceeds the $75,000 jurisdictional threshold. “‛[B]ecause removal jurisdiction raises

significant federalism concerns, federal courts are directed to construe removal statutes

strictly. Indeed, all doubts about jurisdiction should be resolved in favor of remand to

state court.’” Dunlap v. Cockrell, 336 F. Supp. 3d 1364, 1367-68 (S.D. Ala. 2018)

(quoting City of Vestavia Hills v. General Fidelity Ins. Co., 676 F.3d 1310, 1313 (11th Cir.

2012)). As a result of this directive, the “other paper” a defendant relies on for removal

must “clearly” and “unambiguously” establish federal jurisdiction. Griffith v. Wal-Mart

Stores East, L.P., 884 F. Supp. 2d 1218, 1224 (N.D. Ala. 2012) (citing Lowery v. Ala. Power

Co., 483 F.3d 1184, 1213 n. 63, 1218 (11th Cir. 2007)).

       More concretely, the “scope and effect of admissions (like the scope and effect

of stipulations) is a matter for determination by the trial court, in the exercise of its

broad discretion.” Johnson v. DeSoto Cnty. Bd. of Comm’rs, 204 F.3d 1335, 1341 (11th Cir.

2000). Applying the foregoing precept in Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264

(11th Cir. 2003), the Eleventh Circuit rejected a deemed admission purportedly

establishing conclusive damages in excess of $2,000,000: “the Request for Admission

asserted an amount that was not based on any specified fact,” and “there was nothing in

the Request for Admission or Complaint that established, or even suggested, facts that

supported a concrete, actual damage amount.” Id. at 1266; see also Hartley & Parker, Inc.

v. Fla. Beverage Corp., 348 F.2d 161, 162-63 (5th Cir. 1965) (Even if defendant’s failure to

swear to answer to requests for admissions (as required by Rule 36 at that time) meant

that requests stood admitted, plaintiff was not entitled to judgment where the clear
                                            10
evidence refuted the admissions.               5
                                                   ; c.f., In re Kemper Ins. Companies, No.

CIV.A.1:02CV1198-GET, 2003 WL 25672797, at *2 (N.D. Ga. June 17, 2003) (“Rule

36 is not intended to establish facts which are obviously in dispute or to answer

questions of law.”) (citing Kosta v. Connolly, 709 F. Supp. 592, 594 (E.D. Pa. 1989)). As

countenanced by the Eleventh Circuit, courts should not heed a “failure to respond to a

Request for Admission that may allege a completely unreasonable or speculative

amount of damages with no factual basis.” Anheuser Busch, 317 F.3d at 1266 (citing,

inter alia, Brook Vill. N. Assocs. v. Gen. Elec. Co., 686 F.2d 66, 73 (1st Cir. 1982) (“[I]f a

district court reviewing the evidence concludes that no rational fact finder could believe

the facts established by the admissions to be true, the court might permit withdrawal or

amendment so long as the party who obtained the admissions is not otherwise

prejudiced.”).

        Based upon the foregoing review of applicable precedent and authority, White’s

deemed admissions purportedly establishing an amount in controversy over $75,000 –

operative by virtue of his failure to respond to requests for admissions – do not

“clearly” and “unambiguously” withstand the concrete evidence that his claim does not

exceed $19,000. White’s deemed admission does not rest on “any specified fact”; as

reflected earlier, the clear evidence of record indicates that White’s policy with National

Fire limited his insurance claim to $19,000. Far from being ambiguous, there exists no

5
  In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh Circuit Court
of Appeals adopted as binding precedent decisions of the former Fifth Circuit Court of Appeals
rendered prior to October 1, 1981.
                                                      11
doubt about diversity jurisdiction in these circumstances: the court preserves none

because the amount in controversy falls far below the $75,000 jurisdictional threshold.

       As one court discerns, retaining diversity jurisdiction in these circumstances

impermissibly authorizes the parties’ consent to, or waiver of, subject matter

jurisdiction:

       With regard to the existence of the jurisdictional minimum, the parties
       may neither consent to nor waive federal subject matter jurisdiction.
       Simon v. Wal-Mart Stores, Inc., 193 F.3d 848 (5th Cir. 1999). Bare assertions
       by the removing party are insufficient to invest a federal court of
       jurisdiction. Asociacion Nacional De Pescadores A Pequena Escala O Artesanales
       De Colombis (ANPAC) v. Dow Quimica De Colombia, S.A., 988 F.2d 559 (5th
       Cir. 1993), cert. denied, 114 S. Ct. 685 (1994). Instead, the Fifth Circuit
       advises the district courts that they should review their subject matter
       jurisdiction in cases such as this. Id.; Luckett v. Delta Airlines, Inc., 171 F.3d
       295 (5th Cir. 1999). * * *

       The defendant’s argument is based on the plaintiff’s failure to answer a
       request for admission in state court directed to the existence of the
       jurisdictional minimum. The Court finds, however, that this failure to
       answer cannot support this Court’s subject matter jurisdiction alone
       because it represents another form of the parties’ consent to jurisdiction,
       which is not allowed.

Jones v. AAA Club Family Ins. Co., No. CIV.A. 07-6988 C(1), 2007 WL 4365443, at *1

(E.D. La. Dec. 10, 2007); c.f., Mabry v. Gov’t Employee’s Ins. Co., 267 F. Supp. 3d 724, 729,

730 (N.D. Miss.), reconsid. denied, 268 F. Supp. 3d 885 (N.D. Miss. 2017) (“If a denial of a

request for admission could definitively establish jurisdiction in this Court, such a rule

would be tantamount to allowing parties to improperly consent to jurisdiction even in

the face of other undisputed evidence showing the absence of the requisite amount in

                                              12
controversy. . . . Rather, the denial of a request for admission, like a refusal to stipulate

to the amount in controversy, may be considered as a relevant factor in the

amount-in-controversy inquiry.”) (citations & footnote omitted).

       Finally, National Fire beseeches this court to order on remand that White is

judicially estopped from pursuing damages in excess of $75,000, and that National Fire

shall be permitted removal should White seek damages in such an amount. In the

absence of subject matter jurisdiction, the court cannot issue an order adjudging the

merits of a remanded case. See United States v. Straub, 508 F.3d 1003, 1008-10 (11th Cir.

2007) (courts may issue enforceable orders in cases lacking subject matter jurisdiction

so long as the orders only involve the imposition of punitive sanctions or do not assess

the legal merits of the cases); Christopher v. Stanley-Bostitch, Inc., 240 F.3d 95, 100 (1st Cir.

2001) (“When a federal court concludes that it lacks subject matter jurisdiction over a

case, it is precluded from rendering any judgments on the merits of the case.”) (citing

Willy v. Coastal Corp., 503 U.S. 131, 137 (1992) (“A final determination of lack of

subject-matter jurisdiction of a case in a federal court, of course, precludes further

adjudication of it.”); In re Orthopedic “Bone Screw” Prods. Liab. Litig., 132 F.3d 152, 155 (3d

Cir. 1997) (“If a court determines that it lacks subject matter jurisdiction, it cannot

decide the case on the merits.”); Wages v. I.R.S., 915 F.2d 1230, 1234 (9th Cir. 1990) (“We

have held that a judge ordering a dismissal based upon lack of subject matter

jurisdiction retains no power to make judgments relating to the merits of the case.”));

Shirley v. Maxicare Texas, Inc., 921 F.2d 565, 568 (5th Cir. 1991) (“Unless a federal court
                                               13
possesses subject matter jurisdiction over a dispute, therefore, any order it makes (other

than an order of dismissal or remand) is void.”). Therefore, the court cannot grant

National Fire’s requested relief.

       However, National Fire may pursue its requested relief in state court. To the

extent White pursued any position regarding the court’s adjudication of the

amount-in-controversy requirement, “the doctrine of judicial estoppel applies to

preclude a party from assuming a position in a legal proceeding inconsistent with one

previously asserted.” Henriksen v. Roth, 12 So. 3d 652, 658 (Ala. 2008) (citations and

internal quotation marks omitted).

       More fundamentally, the principles of collateral estoppel may bar White’s pursuit

of damages contravening the court’s assessment of § 1332’s amount-in-controversy

requirement. A “federal court always has jurisdiction to determine its own jurisdiction

. . . .” United States v. Ruiz, 536 U.S. 622, 628 (2002); see also United States v. Salmona, 810

F.3d 806, 810 (11th Cir. 2016) (“Without subject matter jurisdiction, a court has no

power to decide anything except that it lacks jurisdiction.”) (citation omitted). And in

assessing jurisdiction vis-à-vis the amount in controversy on a removed case, “‘the

district court must make findings of jurisdictional fact . . . .’” Dart, 135 S. Ct. at 554

(quoting H.R. Rep. No. 112–10, p. 16 (2011)). Therefore, the court’s finding that

White’s breach-of-contract claim cannot garner damages above $19,000 constitutes a

jurisdictional fact subject to applicable preclusion principles governing valid judgments.


                                              14
Of course, ultimate determination of the preclusive effect of the court’s jurisdictional

finding cannot be afforded by this tribunal. 6

                                            CONCLUSION

        For the foregoing reasons establishing that the amount in controversy in this case

falls far below the threshold to warrant the exercise of diversity subject matter

jurisdiction, the court ORDERS the Clerk of Court to REMAND this case to the

Morgan County Circuit Court.

    DONE and ORDERED this 22nd day of May, 2019.



                                                            ____________________________________
                                                            HERMAN N. JOHNSON, JR.
                                                            UNITED STATES MAGISTRATE JUDGE




6
   Alabama law imposes collateral estoppel if (1) an issue in a prior action was identical to the issue
litigated in the present action; (2) the issue was actually litigated in the prior action; (3) resolution of the
issue was necessary to the prior judgment; and (4) the same parties are involved in the two actions.
Walker v. City of Huntsville, 62 So. 3d 474, 487 (Ala. 2010). Although the direct collateral doctrine
would actually apply to this case on remand, the distinction would not occasion a difference in analysis.
See DuChateau v. Camp, Dresser & McKee, Inc., 713 F.3d 1298, 1302-03 (11th Cir. 2013) (“[A]lthough
‘courts generally refer to the estoppel principles as collateral estoppel,’ ‘in the context of a retrial, the
term ‘collateral estoppel’ is a misnomer . . . and the term ‘direct estoppel’ more appropriately
characterizes the application of estoppel principles . . . .” But our analysis ‘remains the same, whether
we refer to the application of estoppel principles as ‘direct’ or ‘collateral.’”) (citations and internal
alterations omitted); City Capital Res., Inc. v. White, 29 F. Supp. 2d 334, 335-36 (S.D. W.Va. 1998)
(“Direct estoppel is issue preclusion within a single claim or cause of action. Wright & Miller, Federal
Practice & Procedure § 4418 (1981). The more common form of issue preclusion is collateral estoppel,
which prevents relitigating an issue in a second case which was actually litigated in a prior, separate and
distinct action. . . . . Direct estoppel is the narrower and more unusual situation ‘where the issue is actually
litigated and determined in an action between the same parties based upon the same cause of action.’
Napper v. Anderson, Henley, Shields, Bradford & Pritchard, 500 F.2d 634, 636 n.4 (5th Cir. 1974), cert. denied,
423 U.S. 837 (1975). Direct estoppel in federal decisions often involves rulings on subject matter
jurisdiction. Wright & Miller § 4418.”) (footnote omitted).
                                                          15
